Non-proliferation and nuclear disarmament (debate)
The next item is Council and Commission statements on non-proliferation and nuclear disarmament.
Mr President, Commissioner, honourable Members, the proliferation of weapons of mass destruction and of the means of delivering them has the potential to present what is perhaps the greatest risk to international security, and that is why the European Union, in its comprehensive strategy for combating them, which dates back to 2003, stressed that, in this area, the best way of maintaining security and international order was a multilateral approach combining disarmament and non-proliferation on an equal footing. So, then, the Treaty on the non-proliferation of nuclear weapons is, and remains, the fundamental cornerstone of the global nuclear non-proliferation regime. The European Union endorses the provisions of the NPT and advocates and endorses measures aimed at further reinforcing them.
Thinking forward to the first meeting of the committee preparing the conference on the review of this treaty in 2010, the European Union has already started to do extensive preparatory work at home. We are firmly determined to continue, in 2007, to play an active and constructive role in the debates at the preparatory conference, and since our intention is that the European Union should begin the review cycle in a constructive atmosphere, it is strongly endorsing the plans put forward by the Japanese ambassador Amano, who has been appointed as the chairman of the first preparatory committee.
The European Union takes the view that all three pillars of the Non-Proliferation Treaty - those being nuclear non-proliferation, disarmament, and the peaceful use of nuclear energy - must be considered and held in balance in the review debate. It is that sort of even-handedness alone that will make it possible for the forthcoming review cycle of the Non-Proliferation Treaty to progress successfully, and it is on that, though, that the joint decisions to be taken by the review conference on the reinforcement of the treaty depend. The Common Position of the European Union, as adopted on the occasion of the 2005 review conference, remains, unchanged, the basis of these even-handed positions by the EU.
The European Union has always attached great importance to the prompt entry into force of the Test Ban Treaty, and this has acquired even greater relevance since the North Koreans tested an atom bomb. The European Union is already helping to shore up the atom test ban regime by adopting common actions intended, among other things, to further reinforce the treaty's verification system.
The European Union is also calling for a prompt start to negotiations on a treaty outlawing the production of fissile material for explosive purposes, and for such negotiations to be conducted without preconditions. Conclusion of such a treaty would constitute a considerable step on the road to the control of nuclear weapons and to nuclear disarmament, and would thereby make a decisive contribution to the implementation of the positions agreed on and adopted by the Community at the review conferences in 1995 and 2000.
The consolidation and reinforcement of the provisions of the Non-Proliferation Treaty are still largely conditional upon the dedicated and complete discharge of all obligations arising from it, and particular attention needs to be paid to the regional dimension in this regard. You will be aware that the EU is actively involved in the efforts to resolve the crisis occasioned by the Iranian nuclear programme. We are persuaded that a solution can be reached only by diplomatic means, and so the European Union had a pivotal role in shaping the very generous offer made to Iran in June 2006, and I would emphasise that this was supported by the United States, Russia and China. The European Union will also continue to work towards a peaceful resolution to the crisis.
The European Union is well aware of the risks attendant on any further spread of enrichment and reprocessing technology, and therefore supports efforts towards multilateral guarantees on the supply of nuclear fuel. Initiatives to this end can also help to persuade countries with an interest in the development of nuclear power that the development of their own nuclear fuel cycle is not necessary, with the effect that they will then freely and voluntarily refrain from acquiring one.
The European Union will be stepping up its efforts at maintaining and further reinforcing the provisions of the Non-Proliferation Treaty in order to be able to meet the challenges I have described, and these include the debate largely initiated by the EU on the strengthening of the Treaty's provisions relating to the consequences of a withdrawal from it. It is to be regretted that the 2005 treaty review conference was unable to agree on a substantial final document that would have constituted a response to the most pressing challenges to the Treaty. This experience must be another reason for the European Union to make every effort to make the 2010 review process a successful one.
Member of the Commission. Mr President, President-in-Office of the Council, honourable Members, the proliferation of weapons of mass destruction, and among them nuclear weapons, is potentially the greatest threat to European security. Nuclear weapons proliferation is headline news, not least when it concerns Iran and North Korea.
On Iran, we are still at a delicate stage. We noted with concern Dr ElBaradei's recent report that Iran has not yet suspended its enrichment-related activities and does not appear to have taken the necessary steps to ensure compliance with UN Security Council Resolution 1737. The European Union's External Relations Council has just formally adopted a common position calling for the necessary firmness to be shown by the international community. We are serious about the double-track policy which, as Mr Gloser has just outlined, has been cemented also by the recent 'three and three' talks in London. This means that we may aim at maintaining dialogue and enhancing our contacts with civil society, as well as also exerting pressure. Discussions in New York are now focusing on moving beyond the existing sanctions towards a new Security Council resolution.
On North Korea, we welcome the results of the Six Party Talks held in Beijing on 13 February 2007. The EU is consulting with the Six, offering the best means by which we can assist in this process, while remaining committed to the implementation of Security Council Resolution 1718. We support very strongly the current mission of Dr ElBaradei to North Korea aiming at the return of the IAEA inspectors as part of this accord and I share his assessment that this is a crucial confidence-building process. I hope that the shutdown of the Yongbyon plant goes ahead by mid-April.
The 1970 Treaty on the Non-Proliferation of Nuclear Weapons (NPT) established the non-proliferation regime as we know it - with its fundamental balance between nuclear disarmament, non-proliferation and the peaceful use of nuclear energy. From it then followed several aspects which are of great importance to the European Union, namely the principle of regulated nuclear trade, nuclear safeguards and the International Atomic Energy Agency, which monitors compliance. Strengthening the effectiveness of the NPT will make the world safer. States parties should be encouraged to work towards this aim with a view to the upcoming review conference.
While the headlines have focused on the regime's difficulties, we should not underestimate its successes. South Africa, Argentina, Brazil, South Korea and Libya, for example, have all decided to forego nuclear weapons programmes.
My recent visit to India also gave me an opportunity to stress to the Indian leadership our hope that India will come much closer to the NPT regime and join the comprehensive test ban treaty.
We are looking forward to civil nuclear cooperation with India, once the necessary preconditions are met. These developments should also increase Pakistan's willingness to cooperate with the international community in the non-proliferation context. Nuclear non-proliferation is an area in which the Commission makes an important contribution. Since 1957, the Euratom Treaty has provided the Commission with wide-ranging responsibilities. The Commission's safeguard activities are closely coordinated with the IAEA, freeing up its resources to be deployed to more troublesome regions of the world. We are also playing our part in ensuring that the EU's nuclear export controls are as robust as possible, supporting the Dual-Use Regulation 1334 from the year 2000. We also assist third states in enhancing their export controls and combating illicit trafficking in nuclear and radiological materials.
The Commission is also a major provider of assistance for international non-proliferation efforts. One important example is the G8 Global Partnership against Weapons of Mass Destruction, where one billion euros have been pledged for assistance in the former Soviet Union, 400 million of which have already been spent.
For more than 25 years the Commission's Joint Research Centre has been working closely with the IAEA, providing it with scientific and technological support.
As I said, in the future we will do more. Under the new Instrument for Stability we will have resources to continue and strengthen work to enhance our security against nuclear proliferation threats. In closing, let me take the opportunity to thank this Parliament once again for the support it has given the Commission in setting up a new generation of non-proliferation assistance programmes through a series of pilot projects.
(Applause)
on behalf of the PPE-DE Group. - (IT) Mr President, ladies and gentlemen, from 1970, when it entered into force, until the end of the Cold War, the Nuclear Non-Proliferation Treaty made a decisive contribution to restricting the spread of nuclear weapons and to reducing their numbers. This treaty historically has been of fundamental importance in preventing proliferation and promoting nuclear disarmament and it is for this reason that it was extended unconditionally for an unlimited period in 1995.
As the President-in-Office of the Council stated, the treaty is based on three principles: disarmament, non-proliferation and the peaceful use of nuclear energy. If we start again from these three principles, adjusted for today's international situation, we can give new impetus to the treaty, remembering that the balance achieved through the application of the treaty by over 180 countries is today in danger. Today the international community is faced with new threats to its security.
We must strenuously reaffirm the principle whereby the treaty is the single, indispensable, multilateral instrument for maintaining and reinforcing peace, security and international stability, since it establishes the legal framework to prevent a growing proliferation of nuclear weapons. The European security strategy and the European strategy on weapons of mass destruction emphasise the importance of nuclear non-proliferation, disarmament and the treaty itself, which all the Member States have signed.
Having summarised the situation, I believe it is vital for the European Parliament to be clear about the position for the future. The European Union must remain committed to the implementation of the treaty, and must present a united front at Vienna, where preparations will be made for the 2010 review conference. For this reason, it will be fundamental for the European Parliament to vote unanimously, sending out a strong signal to the Council and the Commission, so that at Vienna they can have the necessary authority to play an active role in strengthening the current non-proliferation system.
In order to achieve the objectives set out in the treaty, the European Union must contribute to a structured and balanced review, at the review conference, of the way the treaty operates. This must include the implementation of the undertakings made by the signatory States and the identification of sectors and methods through which to achieve future progress, as well as further development of the inspection system to guarantee that nuclear energy is used for exclusively peaceful ends by States not possessing nuclear weapons and recognised as such.
We must reaffirm the principle whereby all possible cooperation in terms of the development of nuclear energy for peaceful ends must take place on the basis of the treaty, and it is in this sphere that the European Union can make a decisive contribution, since it is at the forefront of research and production.
The international situation demands that we display a commitment to non-proliferation, to disarmament and to the peaceful use of nuclear energy. Finally, I hope that Europe can also have a united strategy for combating terrorist organisations that might gain access to weapons of this kind.
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, one of the undisputed triumphs of the European Union is the added security that this continent enjoys as a consequence of integration. The work of reconciliation that brought Europe into the world has also made us a zone in which peace prevails and in which military action between the partner states of the European Union has become virtually unthinkable. That is the foundation that must underpin the philosophy of a security policy for the European Union, which is that we must take this concept of peace, which we have made a reality at home, and export it to the world as well.
We in the Socialist Group in the European Parliament base this thinking on a concept of security that relies on dialogue, diplomacy, disarmament, prevention, and on sustainable and fair development. All these elements belong together, and are held together by sustainable conflict resolution, which itself is feasible only within the framework of an overall conception. While the European Union and NATO have their parts to play in this, so, too, do others - Russia, for example - and that is why we, when we talk about disarmament initiatives - about which I shall have more to say in a moment - have to ask ourselves whether Russia is our partner or our adversary. In view of what I have just said, I would recommend approaching it as a partner, engaging in dialogue with it rather than marginalising it.
Disarmament is one of the central issues when peoples seek to coexist, and the trustworthiness of parties to treaties is crucial. If, as we review the nuclear weapons non-proliferation treaty today, we take a really close look, we will have to see that the record is a downright shameful one, for, since it was signed, no fewer nuclear weapons have been dispersed around the world, but rather significantly more of them, and that cannot be attributable to the signatory states, or some of their number, taking this treaty seriously, for the very opposite is the case.
There were many who, having signed this treaty, promptly proceeded to disregard it and instead, contrary to what had been agreed, exported nuclear weapons, or the technology needed to produce them, around the world. This is where there is a need for a complete turnaround. Fundamental to any review of the Treaty is the intention to be faithful to it; that is why a primary condition for the renewal of the Treaty is that those who sign it abide by it, and the United States of America have not been alone in failing to do that.
A world free of nuclear weapons may well sound like something out of a daydream, for we do not live in one - the very opposite is the case. We are having a debate on the spread of the peaceful use of nuclear energy, and on that I think congratulations are in order. We have just heard from your own lips about the efforts required to prevent the civil use of nuclear energy becoming military, and Iran is a case in point here. More nuclear power stations are being built all around the world, and then we are surprised to find ourselves lumbered with not just one Iran, but many.
One aspect of any review of military nuclear policy must be asking critical questions about civil use. The German Council Presidency has the opportunity to put this issue on the agenda of the Council and also of the G8, and critical questions also need to be asked about the anti-missile system that is now, at the American administration's behest, to be installed in the Czech Republic and in Poland in line with the Bush administration's philosophy, the inconsistency of which can hardly be surpassed, the delusory nature of which is demonstrated by many examples, and which is set to cost USD 58 billion.
I have a recommendation to make. It is that, rather than having us Europeans allow ourselves - yet again - to be divided - for we can say goodbye to any single foreign and security policy if we in the EU cannot agree on something like this, these 58 billion dollars would, rather than being spent on the installation of anti-missile systems, be better invested in sustainable development, which would make more of a contribution to peace than the setting up of a dodgy missile system.
Mr President, the reason why I venture to say that with reference to the non-proliferation treaty and the review thereof, is that these things are interconnected, and I hope that Mrs Merkel, having announced that this issue will be put on the agendas of both the G8 and the EU, will see to it that it is.
(Applause)
on behalf of the ALDE Group. - (NL) Mr President, Mr Gloser, ladies and gentlemen, non-proliferation, and above all, nuclear non-proliferation, is indeed the cornerstone of any policy geared towards peace.
Having had a little browse in older documents related to this subject, I came across the 13 practical steps that were agreed upon during the Non-proliferation Treaty review conference in 2000, which is less than seven years ago. When I read those steps, I, too, cannot fail to conclude that we really have not made any progress at all, and that if anything, we have done the exact opposite.
It is obvious that the brutal attacks of 11 September 2001 and everything that followed have, in fact, brought the serious efforts in the area of disarmament in general and nuclear disarmament in particular to a standstill. This is something I deeply regret. I am also - and I am also speaking personally when I say this - very worried about the lack, to date, of any group position on the initiatives with regard to the Member States Poland and the Czech Republic. I too wonder whether this might not be the start of a fresh arms race, which is surely the last thing we need.
I was pleased to take note of the presidency's assurance that a great deal of hard work will go into a common position of all Member States with a view to the conference this coming April. I hope, Mr President, that you - or rather the Presidency - will indeed succeed in this, because the poor result in 2005 was attributable to a lack of true unanimity among the EU Member States. I hope that history will not repeat itself.
on behalf of the UEN Group. - (LV) Mr President, Mrs Ferrero-Waldner, representatives of the Council, representatives of the Commission, ladies and gentlemen, I think that everyone is agreed that nuclear non-proliferation and disarmament is a special component of the European Union's common foreign and security policy. My colleagues just now expressed the opinion in this Chamber that the results of implementing this policy can almost be seen as a step backwards. When we look at the Council and Commission documents, however, it must be said that they are more optimistic, and in my view, if we assess what has actually been achieved then the progress made by the European Union must be acknowledged. The European Union's institutions permanently collaborate to coordinate their work. Of course, the High Representative for the CFSP works actively on nuclear non-proliferation and disarmament issues, we at the European Parliament regularly consider these issues, there are discussions between the institutions and exchanges of information with the European Union Situation Centre and the counter-terrorism coordinator. This means that work is actually being done, but the cases of North Korea and Iran, the unsuccessful conference in 2005 to review the Nuclear Non-proliferation Treaty and differences between the United States of America, China and Russia show that much still remains to be done. I would therefore like to express my appreciation for the advance preparations for the 2010 conference on the review of the Nuclear Non-proliferation Treaty, and I would also ask the Council to take into consideration the European Parliament's wish to play an active part in this work, as well as the initiative expressed in Parliament's resolution, and in the very near future to include MEPs in this conference to work as members of the European Union delegation.
on behalf of the Verts/ALE Group. - (DE) Mr President, I wish to thank Commissioner Ferrero-Waldner and Mr Gloser for what they have said, but first let me thank all the Members from the other groups for welcoming the Greens' initiative for this debate, and particularly for making it possible for us, during this part-session, to adopt a compromise motion with which we can all identify, something that I, particularly in view of the current situation, see as a good and important signal. The Commissioner has already sketched out the various problem areas.
Let me, then, take a brief look back to twenty years ago, to 8 December 1987, when a shock went around the world, for, before the Cold War's nuclear threat had passed, the INF Treaty was signed, constituting real agreement on nuclear disarmament. Where are we now? It has to be said, with regret, that we have in some respects gone backwards, for both Kofi Annan and Henry Kissinger have said that the campaign against the proliferation of nuclear weapons and the efforts at nuclear disarmament are on the point of complete and final failure.
What can we in Europe do in this situation? Do we have enough confidence to raise - multilaterally and in international fora - issues on which we can hope to see progress made? Would it not be timely to use the forthcoming meeting of the Nuclear Supplies Group in Cape Town from 16 to 20 April as an opportunity to speak out against the planned deal between India and the USA? If we do not do that, what kind of signal is being sent to the other states? Are we not then saying to them, 'Build nuclear programmes and nuclear weapons, even outside the NPT, and the USA will even reward and support you'? What kind of signal does that send to Iran?
I say that quite deliberately, and as one who takes a decidedly different view of these things. Where Iran is concerned, we are stuck in a cul-de-sac, and we have helped ourselves get into it. Everyone in it needs to put themselves into reverse gear in order to get back out again, or else the troops will end up being sent in.
We want to help keep this Treaty alive. On Thursday, we will be adopting a resolution to the effect that a delegation will be sent to Vienna to actively monitor this process, and I hope that we will, there, together, enable these important NPT provisions to give signs of continued life.
on behalf of the GUE/NGL Group. - (DE) Mr President, the nuclear weapons non-proliferation treaty faces dangers on many fronts, or so it appears from the latest reports. According to the 3 March edition of the Süddeutsche Zeitung, the Americans are planning new nuclear warheads, and that is something on which we take a critical line. In the UK - an EU Member State - Mr Blair, the Prime Minister, wants to spend EUR 30 billion on modernising the British armed forces' nuclear weaponry. The British House of Commons is due to vote on it tomorrow. That is nuclear rearmament and puts the non-proliferation treaty at risk; a critical statement from the German Presidency of the Council is called for.
We endorse the protests against the nuclear programme whereby the USA plans a missile defence system in the Czech Republic, Poland and in the Caucasus, with NATO - according to Mr de Hoop Scheffer as reported yesterday - wanting to take part with one of its own. The German Minister for the Armed Forces, Mr Jung, wants to put the whole system under NATO control. It is about time the Council and the Commission got round to expressing forthright criticism of these anti-missile schemes, and, together with two colleagues, I have tabled a declaration expressing opposition to this system.
At the same time, according to the former NATO commander-in-chief Wesley Clark, preparations are in hand for a war against Iran. It is hypocrisy to criticise Iran if we ourselves possess nuclear weapons and are engaged in updating them. The nuclear weapons non-proliferation treaty requires that all nuclear weapons be disposed of. The fact is that there are no good nuclear weapons, and what is needed, and right now, is disarmament.
on behalf of the IND/DEM Group. - (NL) Mr President, the nuclear aspirations of Pyongyang and Teheran constitute a direct threat to the Non-Proliferation Treaty, the NPT, with their respective neighbouring countries in North-East Asia and the Middle East, perhaps feeling obliged to join the nuclear powers.
In addition, in the event of the NPT being eroded, a negative effect is to be expected, similar to that in respect of the biological and chemical weapons. In short, the entire multilateral arms control structure is at risk of collapsing - truly, a spectre menacing the whole world. Meanwhile, the question arises as to what sort of authority the UN Security Council is left with, when UN members stock up on nuclear weapons against its express will.
Do the Council and Commission share my view that the crisis of the NPT is also a crisis situation for the highest international authority? Given this extremely serious situation, I expect them to make a maximum effort to convince the UN Security Council to persuade Pyongyang and Teheran away from their ominous nuclear course, as time is pressing.
(DE) Mr President, ladies and gentlemen, the nuclear weapons non-proliferation treaty was a great achievement, but we see nuclear weapons continuing to proliferate. We also, alas, cannot fail to see that the review conference has, for the moment, proved abortive, and that is why this preparatory conference in Vienna is so important. It is also of the very utmost importance that this House should be able to contribute its opinion to it, but the effectiveness of this is conditional upon the resolution being a joint effort, and one reflecting all our views. I hope that we will achieve that sort of result when we come to the vote.
After the Soviet Union collapsed, we all believed that the days of mutually assured destruction were behind us, but, today, the risk is that, while that may have been banished from the global stage, it may be about to resume regionally. We must, together, do everything in our power to prevent this from happening.
I would like to say something about one of the proposals, of which there are many, namely the international system for uranium enrichment, something that has now acquired extraordinary importance, but I also want to say something about another matter that is not directly connected with this debate, although it does have to be the subject of public discussion, and that is the issue of the anti-missile system.
Here in Europe, we are currently discussing an American anti-missile defence system and its effects on us, but what must be of real interest to us is the security of Europe. The Iranian rockets against which the Americans are protecting themselves, are much closer to Europe than they are to America. We are told, for example, that these Iranian rockets are already capable of reaching Southern Italy and Greece, and that is why we have to have a general debate on the question of whether this sort of system is needed, for if it is, it is we, Europeans, who need it just as much. That is something else that we in this House must discuss and on which we have to reach decisions.
(NL) Mr President, the Non-Proliferation Treaty is, in fact, the most important pillar underlying the international consensus that the spread of nuclear arms must be stopped, with the ultimate goal, of course, as my group Chairman underlined a moment ago, of bringing about general nuclear disarmament. Since the spread of weapons of mass destruction forms an increasing threat to international peace and security, we must reassess the treaty, breathe new life into it and strengthen it.
Needless to say, the developments in Iran are causing us great concern. Despite repeated warnings from the international community, Iran continues its efforts in the area of uranium enrichment. At the same time, we know that there is a real risk that terrorist groups have access to nuclear weapons or similar.
In order to stop the spread of weapons of mass destruction, an effective multilateral stance is indispensable. What is more, the Non-Proliferation Treaty stands or falls by it. By acting independently and unilaterally, though, all common efforts in this area are set to be undermined. This is why the recognised nuclear powers must make a visible investment. They are, in fact, also responsible for the credibility of the Non-Proliferation Treaty as it currently stands. Precisely in this light, we are placing question marks by the recent attempt by the US to get Poland and the Czech Republic to agree to the stationing elements of an anti-rocket shield on their territories. According to the Americans, the rocket defence system offers protection against possible attacks from North Korea and Iran. This does, in fact, go against the intention to prevent these countries from developing a nuclear arms arsenal.
With their proposal, the Americans are also ignoring the concerns of Russia, which, rightly or wrongly, regards the rocket shield as a provocation, or even as a threat to its domestic security. A protective shield that subsequently leads to mistrust between the three key partners - the US, Russia and the EU - that wish to stop proliferation, is not exactly the multilateral action we had in mind.
Moreover, we wonder how such bilateral cooperation fits into the European security strategy and the NATO partnership. For this reason, we have major objections to this course of affairs, and we therefore call on the United States and the EU Member States involved to reconsider the plans and to seek multilateral alternatives compatible with the security arrangements mutually agreed by us in the European Union.
(HU) Let us not embellish things, the NPT supervisory conference 2005 was a failure. Unfortunately the whole story of the NPT is singularly lacking in success stories. North Korea has withdrawn from the system, and has launched its own military nuclear programme. Iran, too, has turned against the system, and we do not know how far along things are, but its intentions are in any case not favourable. India, Pakistan and Israel show no inclination to join.
Nevertheless, there are some positive developments as well: on 16 February, the Six-Party Talks at Beijing gave rise to an agreement. We will soon find out what the value of such an agreement is. Mr El Baradei will visit North Korea tomorrow, and his visit will no doubt ascertain whether the intentions of the North Koreans are sincere. The current action is very significant. Respect for the whole NPT is at stake. We need to combine flexibility with consistency. We must be flexible in methods and timing, but we cannot be flexible as regards goals. The goals must be clear and unambiguous. North Korea must return to the NPT system and immediately put a stop to the military nuclear programme. The way we handle the problems of North Korea will have a direct influence on Iran as well. If we are successful in North Korea, then we will also succeed in relation to Iran. If we should fail to achieve success here, then it is to be feared that we will not be able to keep even Iran on the right path.
Preparations for the review conference will be real and successful if we can thereby face these two great challenges, namely North Korea and Iran, and successfully solve these two problems. There is now a slight chance of this, but only if we are consistent and consistently represent our principles.
Commissioner, you said that proliferation is potentially the greatest threat to our security, and I agree with you. How ironic is it, then, that tomorrow the UK Government is likely to take a decision to replace the Trident nuclear submarine system that will precisely accelerate that proliferation and thus undermine our collective security? When it does so, it will be demonstrating the most breathtaking hypocrisy: maintaining and further developing the UK's own nuclear weapons, whilst waging illegal wars to try to stop others from obtaining them. What moral authority can the UK Government possibly think it has to lecture countries like Iran about not developing nuclear weapons, when we ourselves continue to do exactly that?
The NPT is made up of two pledges: non-nuclear states agree not to acquire nuclear weapons, provided that nuclear states begin a serious process of getting rid of theirs. If we do not keep our side of that bargain, if we do not abide by international law, we can hardly be surprised if others do not keep their side of the bargain either.
The UK Government's upgrading of Trident fundamentally undermines the EU's collective position on non-proliferation and, therefore, both the UK and, indeed, France, should be strongly condemned by both the Council and the Commission.
(IT) Mr President, ladies and gentlemen, the nuclear crises in North Korea and Iran have once again spread fear throughout the world and triggered suspicion between nations and peoples. The international debate on nuclear rearmament has again called the future of mankind into question. We must restart negotiations with Iran and shun any military action, as this would only serve to exacerbate the current crisis. It is therefore vital to relaunch debate regarding the renewal of the Nuclear Non-Proliferation Treaty in 2010.
The European Union must apply suitable political, economic and commercial pressure on countries such as India, Pakistan, Iran, North Korea and other countries such as China and the United States. In addition, the European Union must, as a matter of the utmost urgency, promote a Mediterranean free of nuclear weapons. By means of suitable economic and social policies we must transform the Mediterranean into a sea of peace - an area that is completely non-nuclear. This is why we must apply the pressure we have mentioned to Israel too, which certainly has the right to look after its own security but which must not be founded upon nuclear fear and the annihilation of other peoples.
In addition, the recent decision by President Bush to install missile launchers in the Czech Republic or new military nuclear surveillance installations in Poland only worsens military relations with Russia. This decision by President Bush is one that I must condemn immediately.
(IT) Mr President, ladies and gentlemen, we are all agreed that a renewed commitment is needed against the proliferation of thermonuclear weapons, as Mr Schulz said in his speech, but at the same time we need to start saying more clearly that it is not enough to prevent proliferation, but we must start fighting once again for universal disarmament. In truth, there will never be a true planetary democracy if some countries can dominate the world because they have the power to destroy it several times over.
In fact, the countries in the nuclear club, and in particular, today, the United Kingdom and France, will have the authority and the moral right to prevent proliferation by other countries if they themselves begin to disarm and if they place on the agenda a ban on all weapons of mass destruction.
Unfortunately, this is not the course which is being pursued, if we look at the unilateral policy adopted by the United States of America - a policy which also runs counter to NATO. The United States has secretly negotiated with some European countries to host US anti-missile programmes, and we have tabled a specific amendment against this. We must, therefore, block these plans, saying 'No' to proliferation but 'Yes' to a European initiative designed to achieve universal disarmament.
Mr President, as we look ahead to the nuclear non-proliferation Treaty review conference in 2010 there is no doubt that the Treaty is already under considerable stress, particularly with the debates about Iran and North Korea, so there could be no worse time for a country to send out the message that nuclear weapons are essential for any country's security, however useless they are against the real threats that we face, like climate change and terrorism. But that is exactly what the British Government is proposing to do and, as we have already heard, tomorrow in Westminster MPs will be voting on whether to renew the Trident nuclear weapons system and take the UK and the rest of the world into a new nuclear age and a new nuclear arms race.
Under the NPT we should be discussing a timetable for disarmament of these illegal and immoral weapons, not their renewal. I would urge all the groups in this Parliament to support the resolution and the amendments to encourage UK MPs tomorrow to oppose Trident replacement and to honour the commitment made over 35 years ago when the NPT was signed.
(DE) Mr President, Commissioner, Mr President-in-Office of the Council, the nuclear threat is for real, and, unfortunately, also getting more acute, as you, Mr President-in-Office, pointed out by reference to the two hot spots in Iran and North Korea.
There is no doubt about the need for us to get started, right now, on preparing the review conference in good time, in order, there, to set out our priorities as we need to do, but it is even more important by far that we should be trying, right now, to take measures to reinforce the credibility of the international community and of the European Union where the implementation and enforcement of the nuclear non-proliferation treaty are concerned, for the quality of that treaty will be measured in terms of the successes it actually achieves. At present, I see the chances of such strategies being implemented as very good, particularly in view of what I see of the situation in North Korea and the contacts we have with both the South and the North of that land in my capacity as Chairman of the Parliament's delegation for relations with the Korean peninsula.
This European Union of ours, and our Parliament in particular, have helped bring about the resumption of the six-party talks, in which we are a welcome partner, albeit not as part of the six-party talks, but warmly welcomed as a facilitator and as an outside source of support, and we have played our part in getting the talks restarted on 13 February.
I am cautiously optimistic. What is at stake is that disarmament be put into effect; we have been assured that it will be, and now is the time for North Korea to take action, but, contrariwise, it is also necessary that we, as a Union, should play our part in taking action that will help bring about political change in North Korea, by, for example, supporting the food security, regional security and human security programmes, with the ultimate goal of a Korean peninsula free of nuclear weapons, so that the present threat - not least to Europe - fades away.
(PT) The forthcoming conference in Vienna is an opportunity for the European Union to take the lead. Europe's position should be based on two essential ideas: strengthening the International Atomic Energy Agency and pressing for compliance with Article 6 of the Nuclear Non-Proliferation Treaty. In this respect, I agree that updating Trident is incompatible with Article 6 of the NTP and, since it affects the United Kingdom, it also affects the European Union.
The European Union must support the multilateral approach to uranium enrichment and ensure that all countries sign the additional protocol to the safeguard agreement. That may prevent further challenges like those posed by Iran.
In addition, the EU must do all it can to ensure that the 13 steps to disarmament identified at PrepCom 2000 are implemented as quickly as possible. Unless Europe takes it upon itself to uphold the essential balance on which the NTP is based, PrepCom 2007 may mark the beginning of the end for the Treaty.
Mr President, in this respect the fact that Poland, the Czech Republic and the United Kingdom are unilaterally considering taking part in the US missile defence system is a scandalous threat to European commitments.
What is the point of having a European Union or even NATO if it is not to discuss the strategic future of Europe?
(CS) Commissioner, Mr President, at the end of the 20th century there were two schools of thought regarding security matters. According to one, the biggest threat to the world was the unfavourable impact of high oil production on the stability of the Middle East, and the second referred to environmental factors and climate change. 11 September and Hurricane Katrina demonstrated that the source of the danger is identical: energy greed and excessive energy consumption. Ensuring that 20% of the energy we use is from renewable sources will not bring a complete solution; the only solution whereby we could see off both threats, cut emissions and reduce dependence on the unstable Middle East is nuclear energy. Let us confront the Greens with their now outdated arguments about the dangers of nuclear energy. We must not let them use the situation in Iran and elsewhere to hold us to ransom on the grounds of the possible misuse of nuclear energy. We have one instrument at our disposal to counteract this: the Nuclear Non-Proliferation Treaty (NPT).
One positive result of the 2010 conference will be key security measures. In our view, the core issues are as follows: uranium enrichment and reprocessing pursuant to Article 4, including debates on regional nuclear fuel distribution centres; and secondly the need to find solutions to unauthorised withdrawals from Article 10 of the Treaty. We therefore call on the Council and the Commission to take the lead in negotiations at the preparatory committee in Vienna and make a substantial contribution towards a positive result in the 2010 conference. We also ask you for a implementation report on the 43 measures arising from the Council's common position, which already applied to the unfortunate debate on the Treaty in 2005. We also urge the Member States to comply strictly with the tough wording of relevant United Nations Security Council resolutions in relation to the NPT, and this includes banking operations and businesses in some southern European states. Commissioner, one final word, if I may. We must begin to look for a way of inviting Israel to negotiate the revision of the NPT. Please consult and work together with us.
(PL) Mr President, we have lived with the threat posed by proliferation of weapons of mass destruction for many years now. We have become even more aware of it in recent times because of the danger that fissile material and chemical or biological weapons might fall into terrorist hands.
This fear has resulted in strategic documents drawn up both by the European Union and by other international organisations. In particular, I would like to draw attention to the Comprehensive Political Guidance adopted by NATO at the end of last year. The nuclear aspirations of certain countries, notably North Korea and Iran, have also given rise to concern as was mentioned earlier. We are pleased to note that some progress has been made in the multilateral negotiations with North Korea and regret the lack of progress in the negotiations with Iran.
It appears that four conditions must be met if the very serious threat posed by proliferation is to be overcome. Firstly, the current non-proliferation regime in the framework of the Non-Proliferation Treaty must be maintained and perhaps even strengthened in 2010 on the occasion of the review conference. I endorse the call for the European Union Member States to speak with one voice at that conference. Their determination and cohesive approach are required.
Secondly, it is important for the alliance between Europe and the United States to continue combating terrorism consistently.
Thirdly, it is important for the negotiations with North Korea to prove effective and to maintain the diplomatic approach to Iran.
Fourthly, contrary to the opinions of certain Members on the Left, it is important to create an anti-missile shield that will defend not only the United States but also its European allies from strategic missile attacks. It is important for this shield to have an interoperative system protecting against short and medium-range missiles and for the system to be a joint one.
The TBMD project that NATO is to complete by 2010 is therefore of vital importance.
Mr President, Commissioner Ferrero-Waldner, honourable Members, I want to say how very grateful I am for your support, for it does after all turn out that we agree on many things. Taking our present situation as our starting point, we must address ourselves with greater energy to achieving, at this preparatory stage, a common position on the matters in which we, in 2005, perceived setbacks. I would like to make it clear that while it is not a matter of doubt that the nuclear non-proliferation treaty has come under pressure from different sides, it does - if we take it seriously and have agreed on the 2005 Common Position - offer us a basis on which we can and must rely in the present preparatory conference.
I certainly want to underline what so many of you, including Mr Schulz, have said about the importance of putting an emphasis on the multilateral approach, for we do, indeed, all know from experience that unilateralism gets us nowhere, that we need the multilateral approach, and that the more we demand it, the more necessary it becomes that we, within the European Union, should take up a common position in order to make progress on this front.
The path that the European Union has sketched out in relation to Iran is the right one in both political and diplomatic terms, and the offer reiterated by the Council a few weeks ago is the right one even though some are becoming impatient - not that there are many alternatives available. We have both - a resolution on security with the relevant sanctions, while, by the same token, the door to negotiations with Iran is still open.
Let me emphasise once more what I said at the outset about non-proliferation and disarmament. This issue must, in the interests of the peaceful use of nuclear energy, remain on the agenda, even though views may differ to some degree as regards the ways in which the dangers can be minimised.
It is important that we should get support from your House for the forthcoming discussions, which are sure not to be straightforward. As for the exchange of information between Council and Parliament, and collaboration between them, I am able, on behalf of the Presidency to offer, firstly, a briefing for the relevant committee following the first session of the preparatory conference, and, secondly, a progress report detailing, by reference to the 43 points contained in a previous resolution, which of them have been achieved and which not.
Member of the Commission. Mr President, this was a very useful debate in a difficult situation. We will study your recommendations very carefully, because the preparatory conference in Vienna gives us an important opportunity to better prepare for the 2010 conference and thus, hopefully, make up for a very difficult conference in 2005.
We know that the seriousness and the importance of the situation as regards non-proliferation goes far beyond what is commonly known among our citizens. We conclude also from recent Eurobarometer surveys that our people want positive action. I agree with Mr Zappalà and Mrs Neyts-Uyttebroeck when they say that the agreement on the importance of the link between weapons of mass destruction, proliferation and terrorism is necessary. This has to be stressed in the European security strategy, and it is being stressed, but we now have to implement it in the right way.
It is also my conviction that the efforts of the European Parliament to promote coherence and more joint action are absolutely crucial. Everyone has mentioned that speaking with one voice is also crucial. Therefore, the Commission needs your valuable support to maximise its impact with regard to the common objective. Certainly, we will contribute to the work that will be done in Vienna because this will enhance our credibility, as many have said.
I should also like to thank Mr Pirker and Parliament's delegation, particularly with regard to North Korea. I agree that North Korea is important not only in itself but also as a possible window of opportunity for progress elsewhere. However, we are still committed to never giving up as long as that is possible.
In our headlines, we see the non-proliferation issues mostly referred to with reference to individual countries. However, let us not lose sight of the importance of the issue, as Mr Schulz has said, of the international system as a whole on the multilateral approach and effectiveness.
The most important four principles we should try to enhance again at the Preparatory Committee and then at the next review conference are as follows. Firstly, the question of the non-parties: I think there are three states which have so far refused to adhere to the treaty. Let us try to bring them in. Secondly, on the withdrawals in January 2003, the DPRK announced that it intended to withdraw from the NPT - it was the first state to do so. Several states believe that the DPRK is still legally bound by the treaty and has not followed the correct legal procedures to withdraw. Let us try to tackle this question on non-compliant parties. Some states which acceded to the NNWS have, nevertheless, sought to acquire nuclear weapons in the past and this, therefore, needs to be tackled.
Finally, there is the question of good faith. It has been mentioned a lot around the table that most non-nuclear weapons states believe the nuclear weapons states have not done enough to make progress towards the goal of nuclear disarmament - Article 6. I think this should be the main bone of our contention at the five-yearly review conferences. We also see, therefore that a broad basis for a consensus is necessary, and all the big countries, like Russia and China, should be included in such a dialogue.
Pursuant to Rule 103(2) I have received six motions for resolutions.
The debate is closed.
The vote will take place on Wednesday at 12.30 p.m.
Written statement (Rule 142)
I believe this is an important debate. The proliferation of nuclear weapons makes the world less, rather than more, safe. Whether Israel or India, Pakistan or North Korea, we should pressure them to join the Non-Proliferation Treaty. Yet we should recall that the NPT talks not only about stopping the spread of nuclear weapons, but about the world's nuclear powers reducing and removing their own capabilities. The former gets more attention than the latter.
The Socialist amendment condemning the US anti-missile shield is all too appropriate. As we have seen in NE Asia, with Japan's deployment of Theatre Missile Defence and Theatre High Altitude Defence, these are enabling offensive technologies for the Bush Administration's doctrine of pre-emptive deterrence. With their deployment, the US will be able to launch an attack on countries with small numbers of nuclear weapons and defend against any orphan missile missed in the initial attack.
I will also be supporting Amendment 1 by the Greens. I am not in favour of unilateral abolition of Britain's Trident fleet, but I am entirely unconvinced of the need, at this stage, to renew it.